Exhibit 10.2

THIRD AMENDMENT

This is the THIRD AMENDEMENT to the lease agreement, dated, March 12, 2012 by
and between The East Los Angeles Community Union, a California Corporation
(“Lessor”) and Hudson Clothing, LLC (“Lessee”).

In reference to page 1 of 13, paragraph 1.3 of the lease agreement, the ending
date is hereby extended to August 31, 2019.

In reference to page 1 of 13, paragraph 1.5 of the Lease Agreement, the Base
Rent for the period commencing September 1, 2017 and ending August 31, 2019
shall be changed to $15,000.00 per month.

In reference to paragraph 52A, of “Option(s) to Extend,” the option to extend
the term of this lease shall be changed to One (1) Twenty-four (24) month
period.

In reference to paragraph 52A, II, (a) of “Option(s) to Extend,” the Market
Rental Value adjustment date shall be changed to September 1, 2019 and the Base
Rent shall be changed to 95% of the Market Rent Value of the property.

In reference to paragraph 52A, II, (a) 2) of “Option(s) to Extend,” the words,
“the new ‘MRV’ shall not be greater than $13,810.00” are hereby deleted.

In consideration of Lease Renewal, Landlord will at Landlords expense: a:
Repair, slurry seal and restripe parking lot.  b. Repair roof leaks.  c. Install
a new water heater.  

All other terms and conditions of the Lease Agreement AND Amendments remain in
full force and effect.

The parties hereto have executed this THIRD AMENDEMENT to the “Lease Agreement”
at the place and on the dates specified above their respective signatures.

 

 

 

By Lessor: The East Los Angeles Community Union, a California Corporation

 

    

 

Executed on:  April 28, 2017

 

Executed on: April 28, 2017

 

 

 

By:  /s/ Gerald T. Barham

 

By: /s/ Charles Santangelo

Name Printed:  Gerald T. Barham

 

Name Printed:  Charles Santangelo

Title:  Vice-President

 

Title:  Property Manager

Address:  5400 E. Olympic Blvd., Suite 300

 

Address:  5400 E. Olympic Blvd., Suite 300

Commerce, CA  90022

 

Commerce, CA 90022

 

 

 

By Lessee:

 

By Lessee:

Hudson Clothing, LLC

 

Hudson Clothing, LLC

 

 

 

Executed on:  April 28, 2017

 

Executed on: April 28, 2017

 

 

 

By:  /s/ Michael Buckley

 

By: /s/ Bob Ross

Name Printed:  Michael Buckley

 

Name Printed:  Bob Ross

Title: Chairman

 

Title: Chief Financial Officer

Address: 1231 Gerhart, Commerce, CA

 

Address: 1231 Gerhart, Commerce, CA

90022

 

90022

 



--------------------------------------------------------------------------------